Citation Nr: 1528867	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to April 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This claim was previously before the Board in March 2014.  At that time, the Board reopened the Veteran's previously denied claim for entitlement to service connection for PTSD, and it denied the claim for entitlement to service connection for a psychiatric disorder in general.

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In January 2015, the Court approved a Joint Motion for Remand that vacated the Board's March 2014 decision and returned the case to the Board.  

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran currently suffers from both PTSD and a psychiatric disorder that are related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A separate regulation governs service connection claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The regulation pertaining to PTSD was amended in 2010 during the pendency of the claim.  38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if it involves "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id. 


In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Heretofore, the RO and the Board had denied the Veteran's claim for entitlement to a psychiatric disorder, to include PTSD.  In its March 2014 decision, the Board determined that, though the Veteran had been diagnosed as suffering from PTSD, these diagnoses were not valid, as they did not address the stressors to which the diagnosis was related, nor did they include explanations as to how the Veteran met the criteria for a PTSD diagnosis.  As to any other psychiatric disorder, the Board found that there was no competent evidence relating the Veteran's psychiatric disorders to his active service.  

Following the Veteran's appeal of this denial and the subsequent January 2015 Joint Motion, however, things have changed.  First, in the January 2015 Joint Motion, the parties concluded that an October 2009 VA examination on which the Board relied was inadequate for rating purposes.  

More importantly, after the case returned to the Board, the Veteran (through his representative) submitted a March 2015 psychiatric evaluation from J.H.S., Ph.D.  In that evaluation, Dr. J.H.S. concluded that the Veteran meets the criteria for diagnoses of PTSD, major depressive disorder, and unspecified anxiety disorder.  Dr. J.H.S. also concluded that the Veteran's PTSD is related to his service in Southwest Asia during the Persian Gulf War (the Veteran's in-service PTSD stressor had previously been conceded by VA), and that the Veteran's major depressive disorder and anxiety disorder had their onset in or are related to his active service.  


In light of the competent and credible diagnoses and opinion submitted by the Veteran, the Board finds the evidence for and against the Veteran's claim is at least in equipoise.  Accordingly, the Board concludes that the criteria for service connection for a psychiatric disorder have been met.  

ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, has been met.  




____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


